Title: From George Washington to John Dudley Townes, 2 May 1781
From: Washington, George
To: Townes, John Dudley


                        Sir

                            Head Quarters New Windsor 2d May 1781.
                        
                        I have recd yours of the 25th of April from Philada. I could not, without being guilty of the utmost
                            impropriety, call for the proceedings of the Court Martial to which you allude and which have been sent to General Greene
                            as Commanding Officer of the southern Army. Of this I can assure you, that you may safely depend upon that Gentlemans
                            judgment and impartiality. I am Sir Yr most obt Sert.

                    